UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6053


THOMAS MONIQUE BRADDY, JR.,

                Plaintiff - Appellant,

          v.

ERIC WILSON, Warden, CEO; FEDERAL CORRECTIONAL COMPLEX LOW
PETERSBURG; BUREAU OF PRISONS, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00606-HEH)


Submitted:   February 25, 2015              Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Monique Braddy, Jr., Appellant Pro Se. Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas     Monique     Braddy,        Jr.,    appeals     the     district

court’s    order     dismissing       his       breach    of   contract      suit   as

frivolous and as barred by Appellees’ sovereign immunity.                           We

have     reviewed    the     record    and       find     no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Braddy v. Wilson, No. 3:14-cv-00606-HEH (E.D. Va. Dec.

19, 2014).       We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented     in   the    materials

before    this    court    and   argument       would    not   aid   the    decisional

process.



                                                                              AFFIRMED




                                            2